Citation Nr: 1639239	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-23 256	)	
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic myeloid leukemia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran filed a notice of disagreement (NOD) with that determination in December 2011 and was issued a statement of the case (SOC) in August 2012.  In August 2012, the Veteran filed his substantive appeal (via a VA Form 9 Appeal to the Board of Veterans' Appeals).


FINDING OF FACT

Chronic myeloid leukemia is attributable to service.


CONCLUSION OF LAW

Service connection for chronic myeloid leukemia is warranted. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome of this decision, a discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran seeks service connection for chronic myeloid leukemia.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has received a diagnosis of chronic myeloid leukemia and has established prior exposure to herbicides during his active duty service.  See VA examination, 3 (May 13, 2011).  This satisfies the first two elements of entitlement to service connection. 

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's chronic myeloid leukemia and his exposure to herbicide.  Notably, the Veteran underwent a VA examination in May 2011.  The examiner opined that the Veteran's chronic myeloid leukemia was at least as likely as not caused by his exposure to Agent Orange.  Id.  The examiner reviewed the claims file, interviewed the Veteran, and considered the favorable medical opinion proffered by the Veteran's oncologist.  See VA examination, 1-3 (May 13, 2011).  The examiner also noted the absence of any family history of leukemia or lymphoma.  See id. at 3.

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Based on the above, the Board finds that these standards were met by the VA examiner and affords significant probative value to her medical opinion.  

The Board may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Notably, the independent medical evidence of record is largely favorable to the Veteran's claim.  In the absence of any remarkable evidence to the contrary, the Board finds that the totality of the evidence is at least in relative equipoise.  Therefore, based on the totality of the record, service connection for a chronic myeloid leukemia is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990);  see also Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


ORDER

Service connection for chronic myeloid leukemia is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


